ITEMID: 001-109530
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: MANASCURTA v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Ján Šikuta;Josep Casadevall;Luis López Guerra;Mihai Poalelungi;Nona Tsotsoria
TEXT: 1. The applicant, Ion Mânăscurtă, is a Moldovan national who was born in 1959 and lives in Talmaza. He was represented before the Court by Mr Grigore Botezat, a lawyer practising in Ştefan-Vodă. The Government was represented by their Agent, Mr Vladimir Grosu.
2. The facts of the case may be summarised as follows.
3. The applicant, a farmer, registered with the Talmaza local council a private company, set up to operate a sheep farm, which the applicant subsequently acquired. The plot of land next to the farm, of a total surface of 15 hectares, was used by L.C. under the terms of a 20-year lease contract which he had signed with the local council on 30 January 2003. On 12 August 2003, the applicant agreed with L.C. that he would replace the latter in the lease contract with the local council. The applicant intended to use the plot of land as a pasture for his farm.
4. On 28 May 2006, the local council adopted a decision annulling the lease contract of 30 January 2003 and its own decision of 18 May 2006.
5. The applicant filed a court action against the local council, seeking an order obliging the latter to annul the decision adopted on 28 May 2006.
6. On 11 December 2006, the Ştefan-Vodă District Court found in the applicant’s favour and ordered the local council to mark the boundaries of the plot of land of 15 hectares used by the applicant under the terms of the lease contract and to refrain from any measures which could prevent the applicant from using it, and to issue the applicant with the documents necessary for carrying out the farm’s reconstruction. The decision was upheld on appeal by the Bender Court of Appeal on 16 January 2007. Despite attempts by the applicant to obtain the enforcement of the final judgment in his favour, it has not been enforced to date.
7. On 28 July 2009 the Court delivered the Olaru and others pilot judgment (see Olaru and Others v. Moldova, nos. 476/07, 22539/05, 17911/08 and 13136/07, 28 July 2009) in which it found, inter alia, that the problem of non-enforcement of domestic judgments awarding social housing to different categories of individuals disclosed the existence of a “systemic problem”. The Court ordered, inter alia, that the respondent State set up an effective domestic remedy which secures adequate and sufficient redress for non-enforcement or delayed enforcement of final domestic judgments (see Olaru and others, cited above, § 58 and point 4 of the operative part).
8. On 20 September 2011 the Moldovan Government informed the Court that on 1 July 2011 a new law (Law no. 87) entered into force, instituting a remedy against the problem of non-enforcement of final domestic judgments and against the problem of unreasonable length of proceedings.
9. On 29 September 2011 the Registry of the Court informed the applicant and all other applicants in the same position of the new remedy, asking whether they intended to make use of it within the six-month time-limit set by Law No. 87 (see paragraph 11 below). The applicants’ attention was drawn to the fact that according to Article 35 § 1 of the Convention, the Court may only deal with a matter after all domestic remedies have been exhausted and that failure to observe the above rule could constitute a reason for declaring the application inadmissible.
10. By a letter of 6 November 2011 the applicant informed the Court that he intended to make use of the new remedy and that he had already initiated proceedings in accordance with Law no. 87. He did not dispute the effectiveness of the new remedy.
11. According to Law no. 87 anyone who considers him or herself to be a victim of a breach of the right to have a case examined or a final judgment enforced within a reasonable time is entitled to apply to a court for the acknowledgement of such a breach and compensation. Under section 1 of the law, the provisions of the law should be interpreted and applied in accordance with the national law, the Convention and the Court’s case-law. Section 4 of the law states that the courts are obliged to deal with applications lodged under the law within three months. Section 5 of the law states that if a breach of the right to have a case examined or a final judgment enforced within a reasonable time is found by a court, compensation for pecuniary damage, non-pecuniary damage and costs and expenses have to be awarded to the applicant. Section 6 of the law simplifies the procedure of enforcement of judgments adopted under the law so as no further applications or formalities should be required from the part of the applicants. Under section 7 of the law all individuals who have complained to the European Court of Human Rights that their right to a trial within a reasonable time or to enforcement of a judgment within a reasonable time has been violated may claim compensation in domestic courts within six months of the entry into force of the new law, provided that the European Court has not ruled on the admissibility and merits of the complaint.
12. At the same time the Code of Civil Procedure was modified in such a manner as to reduce the number of instances of appeal from two to one and to waive court fees for such proceedings.
